Title: From James Madison to George Erving, 3 July 1806
From: Madison, James
To: Erving, George



Sir
Department of State 3 July 1806

At the request of Govr. Claiborne, I have the honor to introduce to you Mr. Merricalt, as a respectable citizen of New Orleans.  He is proceeding to Madrid with a view to obtain payment of a debt from the Spanish Government.  Should you approve of his demand and its nature admit of your patronage, I request the favor of you to afford it to him.  I have the honor to be, Sir, With great respect,

James Madison

